DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “with or without a built-in surge, short-circuit, or overheat protection function" is not clear. It is not clear if the “built-in AC outlet” includes, or not, the “built-in surge, short-circuit, or overheat protection function".
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2, 3, 7 and 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 2, 3, 7 and 8, respectively, of prior U.S. Patent No. 11,082,664 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 6, respectively, of U.S. Patent No. 11,082,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated thereby see table below:
Application claims
Patented claims
Remarks
1
1
All limitations included.
4
4
All limitations included.
5
5
All limitations included.
6
6
All limitations included.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,632,004 B2. Although the claim(s) at issue is/are not identical, they are not patentably distinct from each other because they are anticipated thereby with including all limitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2 and 4-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yuen [U.S. 2006/0007709 A1].
Regarding claim 1, Yuen discloses an LED night light [title], comprising: at least one first optical lens [9, 10] positioned in front or on top of at least one LED [2] to eliminate an LED spotlight effect, or transmit or change a light beam emitted by the at least one LED; and at least one second optical lens [6, a transparent front protective shade with refractive angels at its surface, and a semi-transparent back protective shade] to enable light beams exiting from the at least one first optical lens to be transmitted to a wall having an electrical outlet into which the LED night light is plugged [by prongs 3] and to the second optical lens, wherein the at least one second optical lens [6] is a cover or outer lens assembled with a prong base [3, see figures 1 and 3], and wherein the light beam is shown on the second optical lens in front of the night light, and an outlet wall surface (figures 1-9, paragraphs 0031-0033).
Regarding claim 2, Yuen discloses an LED night light [title], comprising: at least one first optical lens [9, 10] positioned in front or on top of at least one LED [2] to eliminate an LED spotlight effect, or transmit or change a light beam emitted by the at least one LED; and at least one added second optical lens [6, a transparent front protective shade with refractive angels at its surface, and a semi-transparent back protective shade] or outer cover assembled to a prong base [3] of the LED light, and wherein a light beam exiting the first optical lens is directly emitted to at least two surfaces including a surface of (1) the second optical lens [6] or outer cover in front of the LED night light, and (2) a wall having an outlet into which the LED night light is plugged (figures 1-9, paragraphs 0031-0033).
Regarding claim 4, Yuen discloses an LED night light [title], comprising: at least one first optical lens [9, 10] positioned in front, on top, or on a side of at least one LED [2]; and at least one second optical lens [6, a transparent front protective shade with refractive angels at its surface, and a semi-transparent back protective shade], the second optical lens [6] being a unit assembled to a prong unit [3], wherein the at least one second optical lens is a cover or outer lens, and wherein a light beam exiting the first optical lens is emitted to at least two surfaces including a surface of (1) the second optical lens, and (2) a wall having an outlet into which the LED night light is plugged (figures 1-9, paragraphs 0031-0033).
Regarding claim 5, Yuen discloses an LED night light [title], comprising: more than one optical lens [9, 10 and 6] to change a narrow angle LED light beam into an LED light beam having a wider area, a changed viewing angle, or a reduced LED spotlight effect, wherein the wider area, changed viewing angle, or reduced LED spotlight effect is created by emission of the narrow angle light beam through a first optical lens [9, 10] and then emission to (1) a surface of a second optical lens [6, a transparent front protective shade with refractive angels at its surface, and a semi-transparent back protective shad ], and (2) a surface of a wall having an outlet into which at least one prong [3] of the LED night light is plugged, and wherein the second optical lens is a unit assembled to a prong base and is an outer or cover lens (figures 1-9, paragraphs 0031-0033).
Regarding claim 6, Yuen discloses an LED night light [title], comprising: (a) at least one first optical lens [9, 10], (b) at least one second optical lens [6] on a front of the night light, the first optical lens and the second optical lens configured to change a narrow light beam from an LED [2] into a light beam that (i) does not form a bright light spot, or (ii) has a substantially even brightness, the light beam exiting from the first optical lens being shown on (A) the second optical lens, and (B) a wall having an outlet into which at least one prong [3] of the LED night light is plugged, wherein the LED night light includes at least one of the following additional function devices: (9) an integrated circuit [4, 5] for setting, adjusting, selecting, or changing at least one LED light function [on/off], timing or duration (figures 1-9, paragraphs 0031-0033).
Regarding claim 7, Yuen discloses an LED night light [title], comprising: more than one optical lens [9, 10 and 6] to change a narrow angle LED light beam into an LED light beam that (i) lacks bright light spots, or (ii) has a substantially even brightness; and an integrated circuit [4, 5] for causing at least one LED to exhibit area illumination having a predetermined timing, duration, function, or effects, and that is shown in front of the LED night light on the outer lens, wherein the illumination is controlled by at least one of a switch or photo sensor [5] (figures 1-9, paragraphs 0031-0033).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuen [U.S. 2006/0007709 A1] in view of Currie et al. [U.S. 6,926,426 B2].
Regarding claim 3, Yuen discloses an LED night light [title], comprising: at least one first optics lens [9, 10] positioned in front, on top, or on a side of at least one LED [2], the at least one first optics lens transmitting or changing a light beam emitted by the at least one LED to create an area illumination having substantially even brightness [the light source can be enhanced and converged into a lighting sphere, paragraph 0033], wherein the area illumination is shown on (i) a second optics lens [6] in front of the LED night light, the second optics lens [6] being a separate unit and assembled with a prong unit [3], and (ii) a wall having an outlet into which the LED night light is plugged, wherein LED night light includes an integrated circuit [4, 5] to provide predetermined LED light functions, effects, or performance (figures 1-9, paragraphs 0031-0033).
However, Yuen does not clearly disclose the multiple color LED.
Currie et al. teaches a night light having multiple color LED (column 2 lines 63-66, column 5 lines 32-33).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify/combine the LED of Yuen with the multiple color LED as taught by Currie for purpose of providing multi-color.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yuen [U.S. 2006/0007709 A1] in view of Evans [U.S. 7,045,975 B2].
Regarding claim 8, Yuen discloses an LED night light [title], comprising: at least one of (a) a first optical lens [9, 10], and (b) a second optical lens [6] assembled with a prong base [3], to change a narrow angle LED light beam into an LED light beam that (i) lacks bright light spots, or (ii) has a substantially even brightness area or wider viewing angle, wherein the LED light beam is shown in front of the LED night light on (1) an outer cover or (2) the second optical lens [6], wherein the LED night light is controlled by at least one of: (a) at least one switch, and (b) a photo sensor [sensor circuit 5, paragraph 0031] (figures 1-9, paragraphs 0031-0033).
However, Yuen does not clearly show the LED night has at least one built-in AC outlet with or without a built-in surge, short-circuit, or overheat protection function.
Evans teaches an LED night has at least one built-in AC outlet [50] (figures 1 and 3, abstract).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify/combine the night light of Yuen with built-in AC outlet as taught by Evans for purpose of providing that the night light continues to function as an electrical outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875